DISMISS and Opinion Filed December 11, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00436-CV

                THE JAGO TIMES GROUP PUBLICATIONS, LLC, AND
                        RAJA A. KHANZADA, Appellants
                                    V.
                          ANWER CHUGTAI, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-09353

                            MEMORANDUM OPINION
                         Before Justices Molberg, Reichek, and Evans
                                  Opinion by Justice Evans
        Before the Court is appellants’ “Notice of Voluntary Dismissal by Agreement” informing

the Court that the parties have “have resolved their differences and have agreed to nonsuit all

claims against each other with prejudice.” We construe appellants’ notice as a motion to dismiss

this appeal. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /David Evans/
                                                 DAVID EVANS
                                                 JUSTICE

190436F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 THE JAGO TIMES GROUP                             On Appeal from the 191st Judicial District
 PUBLICATIONS, LLC AND RAJA A.                    Court, Dallas County, Texas
 KHANZADA, Appellants                             Trial Court Cause No. DC-18-09353.
                                                  Opinion delivered by Justice Evans.
 No. 05-19-00436-CV       V.                      Justices Molberg and Reichek participating.

 ANWER CHUGTAI, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee ANWER
CHUGTAI recover his costs of this appeal from appellants THE JAGO TIMES GROUP
PUBLICATIONS, LLC AND RAJA A. KHANZADA.


Judgment entered December 11, 2019




                                            –2–